Exhibit 10.1A

 

INSIGHT COMMUNICATIONS COMPANY, INC.

1999 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

AGREEMENT, dated as of [                    ], between Insight Communications
Company, Inc., a Delaware corporation (the “Company”), and
[                    ] (the “Optionee”).

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Company (the “Board”) has adopted the
Insight Communications Company, Inc. 1999 Equity Incentive Plan (the “Plan”),
which Plan authorizes the grant of options to purchase shares of common stock,
$.01 par value (“Common Stock”), of the Company to directors, officers and
employees of the Company and to other individuals; and

 

WHEREAS, the Board has appointed a committee (the “Committee”) to administer the
Plan, and the Committee has determined that it would be in the best interests of
the Company to grant the option documented herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Grant of Option. Subject to the terms and conditions of the Plan and as set
forth herein, the Company hereby grants to the Optionee, as of the date hereof,
an option (the “Option”) to purchase from the Company all or any part of an
aggregate number of [            ] shares of Class A Common Stock (the “Optioned
Shares”).

 

2. Installment Exercise. Subject to such further limitations as are provided in
the Plan and as set forth herein, the Option shall become exercisable on the
dates and at the per share prices (“Option Price”) set forth below, the Optionee
having the right hereunder to purchase from the Company the indicated number of
Optioned Shares upon exercise of the Option, on and after such dates, in
cumulative fashion:

 

Exercise Date

--------------------------------------------------------------------------------

  

Incentive

Optioned Shares

--------------------------------------------------------------------------------

  

Non-Qualified

Optioned Shares

--------------------------------------------------------------------------------

   Price


--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Only those Optioned Shares indicated above as “Incentive Optioned Shares” are
intended by the parties hereto to be, and be treated as, “incentive stock
options” (as such term is defined under Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”)). The Option may not be exercised with respect
to less than 100 Optioned Shares (or the Optioned Shares then subject to
purchase under the Option, if less than 100 shares) or for any fractional
shares.

 

3. Termination of Option. (a) The Option, to the extent not previously
exercised, shall terminate and become null and void upon the expiration of 10
years after the date hereof (the “Option Term”).

 

(b) Subject to the provisions of Section 4 hereof, and except as otherwise
provided in this Section 3, upon the Optionee’s ceasing for any reason to be
employed by the Company (such occurrence being a “termination of the Optionee’s
employment”), the Option, to the extent not previously exercised, shall
terminate and become null and void three months after such termination of the
Optionee’s employment, or upon the expiration of the Option Term, whichever
occurs first.

 

(c) Upon a termination of the Optionee’s employment for “cause” (as determined
by the Board in its sole discretion), the Option, to the extent not previously
exercised, shall terminate and become null and void immediately upon such
termination of the Optionee’s employment.

 

(d) Upon a termination of the Optionee’s employment by reason of permanent
disability (within the meaning of Section 22(e)(3) of the Code) or by reason of
the death of the Optionee, the Option, to the extent not previously exercised,
shall terminate and become null and void twelve months after such termination of
the Optionee’s employment, or upon the expiration of the Option Term, whichever
occurs first.

 

4. Exercisability. (a) Except as otherwise provided in this Section 4, upon a
termination of the Optionee’s employment, the Option shall be exercisable only
to the extent that the Option has accrued and is in effect on the date of such
termination of the Optionee’s employment.

 

(b) Upon a termination of the Optionee’s employment by reason of permanent
disability (as defined above) or by reason of the death of the Optionee, the
Option shall immediately upon the date of such termination of the Optionee’s
employment become exercisable with respect to the full number of Optioned Shares
not previously exercised, whether or not under the provisions of Section 2
hereof the Optionee was entitled to do so on such date. To the extent
exercisable, the Option may be exercised by a legal representative on behalf of
the Optionee in the event of such permanent disability, or, in the case of the
death of the Optionee, by the estate of the Optionee or by any person or persons
who acquired the right to exercise the Option by bequest or inheritance or by
reason of the death of the Optionee.

 

5. Manner of Exercise. (a) The Option may be exercised in full at one time or in
part from time to time for the number of Optioned Shares then exercisable by
giving written notice, signed by the person exercising the Option, to the
Company, stating the number of Optioned Shares

 

2



--------------------------------------------------------------------------------

with respect to which the Option is being exercised and the date of exercise
thereof, which date shall be at least five days after the giving of such notice.

 

(b) Full payment by the Optionee of the Option Price for the Optioned Shares
purchased shall be made on or before the exercise date specified in the notice
of exercise by delivery of (i) cash or a check payable to the order of the
Company in an amount equal to such Option Price, (ii) shares of Common Stock
owned by the Optionee having a fair market value equal in amount to such Option
Price, or (iii) any combination of the preceding clauses (i) and (ii).

 

(c) The Company shall be under no obligation to issue any Optioned Shares unless
the person exercising the Option, in whole or in part, shall give a written
representation and undertaking to the Company which is satisfactory in form and
substance to counsel for the Company and upon which, in the opinion of such
counsel, the Company may reasonably rely, that he or she is acquiring such
Optioned Shares for his or her own account as an investment and not with a view
to, or for sale in connection with, the distribution of any such Optioned
Shares, and that he or she will make no transfer of the same except in
compliance with any rules and regulations in force at the time of such transfer
under the Securities Act of 1933, or any other applicable law.

 

(d) Upon exercise of the Option in the manner prescribed by this Section 5,
delivery of a certificate for the Optioned Shares then being purchased shall be
made at the principal office of the Company to the person exercising the Option
within a reasonable time after the date of exercise specified in the notice of
exercise.

 

6. Non-Transferability of Option. The Option shall not be assignable or
transferable by the Optionee other than by will or the laws of descent, and
shall be exercisable during the lifetime of the Optionee only by the Optionee.
The Option shall terminate and become null and void immediately upon the
bankruptcy of the Optionee, or upon any attempted assignment or transfer except
as herein provided, including without limitation, any purported assignment,
whether voluntary or by operation of law, pledge, hypothecation or other
disposition, attachment, trustee process or similar process, whether legal or
equitable, upon the Option.

 

7. No Special Employment Rights. Neither the granting of the Option nor its
exercise shall be construed to confer upon the Optionee any right with respect
to the continuation of his or her employment by the Company (or any subsidiary
of the Company) or interfere in any way with the right of the Company (or any
subsidiary of the Company), subject to the terms of any separate employment
agreement to the contrary, at any time to terminate such employment or to
increase or decrease the compensation of the Optionee from the rate in existence
as of the date hereof.

 

8. No Rights of Stockholder. The Optionee shall not be deemed for any purpose to
be a stockholder of the Company with respect to the Option except to the extent
that the Option shall have been exercised with respect thereto and, in addition,
a stock certificate shall have been issued theretofore and delivered to the
Optionee.

 

3



--------------------------------------------------------------------------------

9. Amendment. Subject to the terms and conditions of the Plan, the Board or
other governing body or person which shall then have authority to administer the
Plan, may amend this Agreement with the consent of the Optionee when and subject
to such conditions as are deemed to be in the best interests of the Company and
in accordance with the purposes of the Plan.

 

10. Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Optionee, to the address as
appearing on the records of the Company. Such communication or notice shall be
deemed given if and when (a) properly addressed and posted by registered or
certified mail, postage prepaid, or (b) delivered by hand.

 

11. Incorporation of Plan by Reference. The Option is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
the Option shall in all respects be interpreted in accordance with the Plan. The
Board or other governing body or person which shall then have authority to
administer the Plan, shall interpret and construe the Plan and this Agreement,
and their interpretations and determinations shall be conclusive and binding
upon the parties hereto and any other person claiming an interest hereunder,
with respect to any issue arising hereunder or thereunder.

 

12. Governing Law. The validity, construction and interpretation of this
Agreement shall be governed by and determined in accordance with the laws of the
State of New York.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
above written.

 

INSIGHT COMMUNICATIONS COMPANY, INC.

By:    

 

OPTIONEE:

        [                                    ]

 

4